Case 5:20-cv-00214-JGB-KK Document 40 Filed 12/11/20 Page 1 of 15 Page ID #:247




 1
 2
 3
 4
 5
 6
 7
 8
 9                            UNITED STATES DISTRICT COURT
10           CENTRAL DISTRICT OF CALIFORNIA – RIVERSIDE DIVISION
11
12   MARTIN MARTINEZ SOTO, an                 Case No. 5:20-cv-00214-JGB-KK
     individual, on behalf of himself and
13   others similarly situated,               Assigned to: Hon. Jesus G. Bernal
14               Plaintiff,                   ORDER APPROVING
                                              PROTECTIVE ORDER
15         v.                                 CONCERNING THE TREATMENT
                                              OF CONFIDENTIAL
16   O’REILLY AUTO ENTERPRISES,               INFORMATION
     LLC; and DOES 1 through 50, inclusive,
17
                 Defendants.                  Complaint filed: January 31, 2020
18
19
20
21
22
23
24
25
26
27
28

                                [PROPOSED] PROTECTIVE ORDER
Case 5:20-cv-00214-JGB-KK Document 40 Filed 12/11/20 Page 2 of 15 Page ID #:248




 1              PROTECTIVE ORDER CONCERNING THE TREATMENT OF
 2                            CONFIDENTIAL INFORMATION
 3 1.      A. PURPOSES AND LIMITATIONS
 4         Discovery in this action is likely to involve production of confidential,
 5   proprietary, or private information for which special protection from public disclosure
 6   and from use for any purpose other than prosecuting this litigation may be warranted.
 7   Accordingly, the parties hereby stipulate to and petition the Court to enter the
 8   following Stipulated Protective Order. The parties acknowledge that this Order does
 9   not confer blanket protections on all disclosures or responses to discovery and that the
10   protection it affords from public disclosure and use extends only to the limited
11   information or items that are entitled to confidential treatment under the applicable
12   legal principles. The parties further acknowledge, as set forth in Section 12.3, below,
13   that this Stipulated Protective Order does not entitle them to file confidential
14   information under seal; Local Rule 79-5 sets forth the procedures that must be
15   followed and the standards that will be applied when a party seeks permission from
16   the court to file material under seal.
17
18         B. GOOD CAUSE STATEMENT
19         This action is likely to involve confidential, commercial, financial, proprietary,
20   and/or private information, including employee personally identifiable information,
21   for which special protection from public disclosure and from use for any purpose
22   other than prosecution of this action is warranted. Such confidential and proprietary
23   materials and information consist of, among other things, confidential business or
24   financial information, information regarding confidential business practices, or other
25   confidential research, development, or commercial information (including information
26   implicating privacy rights of third parties), information otherwise generally
27   unavailable to the public, or which may be privileged or otherwise protected from
28   disclosure under state or federal statutes, court rules, case decisions, or common law.
                                                 2
                                 [PROPOSED] PROTECTIVE ORDER
Case 5:20-cv-00214-JGB-KK Document 40 Filed 12/11/20 Page 3 of 15 Page ID #:249




 1   Accordingly, to expedite the flow of information, to facilitate the prompt resolution of
 2   disputes over confidentiality of discovery materials, to adequately protect information
 3   the parties are entitled to keep confidential, to ensure that the parties are permitted
 4   reasonable necessary uses of such material in preparation for and in the conduct of
 5   trial, to address their handling at the end of the litigation, and serve the ends of justice,
 6   a protective order for such information is justified in this matter. It is the intent of the
 7   parties that information will not be designated as confidential for tactical reasons and
 8   that nothing be so designated without a good faith belief that it has been maintained in
 9   a confidential, non-public manner, and there is good cause why it should not be part of
10   the public record of this case.
11
12   2.    DEFINITIONS
13         2.1    Action: this pending federal law suit, styled Martin Martinez Soto, et al.
14   v. O’Reilly Auto Enterprises, LLC, et al., Case No. 5:20-cv-00214-JGB-KK.
15         2.2    Challenging Party: a Party or Non-Party that challenges the designation
16   of information or items under this Order.
17         2.3    “CONFIDENTIAL” Information or Items: information (regardless of
18   how it is generated, stored or maintained) or tangible things that qualify for protection
19   under Federal Rule of Civil Procedure 26(c), and as specified above in the Good
20   Cause Statement.
21         2.4    Counsel: Outside Counsel of Record and House Counsel (as well as their
22   support staff).
23         2.5    Designating Party: a Party or Non-Party that designates information or
24   items that it produces in disclosures or in responses to discovery as
25   “CONFIDENTIAL.”
26         2.6    Disclosure or Discovery Material: all items or information, regardless of
27   the medium or manner in which it is generated, stored, or maintained (including,
28
                                                   3
                                 [PROPOSED] PROTECTIVE ORDER
Case 5:20-cv-00214-JGB-KK Document 40 Filed 12/11/20 Page 4 of 15 Page ID #:250




 1   among other things, testimony, transcripts, and tangible things), that are produced or
 2   generated in disclosures or responses to discovery in this matter.
 3          2.7 Expert: a person with specialized knowledge or experience in a matter
 4   pertinent to the litigation who has been retained by a Party or its counsel to serve as an
 5   expert witness or as a consultant in this Action.
 6         2.8    House Counsel: attorneys who are employees of a party to this Action.
 7   House Counsel does not include Outside Counsel of Record or any other outside
 8   counsel.
 9         2.9    Non-Party: any natural person, partnership, corporation, association, or
10   other legal entity not named as a Party to this action.
11         2.10 Outside Counsel of Record: attorneys who are not employees of a party
12   to this Action but are retained to represent or advise a party to this Action and have
13   appeared in this Action on behalf of that party or are affiliated with a law firm which
14   has appeared on behalf of that party, and includes support staff.
15         2.11 Party: any party to this Action, including all of its officers, directors,
16   employees, consultants, retained experts, and Outside Counsel of Record (and their
17   support staffs).
18         2.12 Producing Party: a Party or Non-Party that produces Disclosure or
19   Discovery Material in this Action.
20         2.13 Professional Vendors: persons or entities that provide litigation support
21   services (e.g., photocopying, videotaping, translating, preparing exhibits or
22   demonstrations, and organizing, storing, or retrieving data in any form or medium)
23   and their employees and subcontractors.
24         2.14 Protected Material: any Disclosure or Discovery Material that is
25   designated as “CONFIDENTIAL.”
26         2.15 Receiving Party: a Party that receives Disclosure or Discovery Material
27   from a Producing Party.
28
                                                 4
                                [PROPOSED] PROTECTIVE ORDER
Case 5:20-cv-00214-JGB-KK Document 40 Filed 12/11/20 Page 5 of 15 Page ID #:251




 1   3.    SCOPE
 2         The protections conferred by this Stipulation and Order cover not only
 3   Protected Material (as defined above), but also (1) any information copied or extracted
 4   from Protected Material; (2) all copies, excerpts, summaries, or compilations of
 5   Protected Material; and (3) any testimony, conversations, or presentations by Parties
 6   or their Counsel that might reveal Protected Material.
 7         Any use of Protected Material at trial shall be governed by the orders of the trial
 8   judge. This Order does not govern the use of Protected Material at trial.
 9
10   4.    DURATION
11         Even after final disposition of this litigation, the confidentiality obligations
12   imposed by this Order shall remain in effect until a Designating Party agrees
13   otherwise in writing or a court order otherwise directs. Final disposition shall be
14   deemed to be the later of (1) dismissal of all claims and defenses in this Action, with
15   or without prejudice; and (2) final judgment herein after the completion and
16   exhaustion of all appeals, rehearings, remands, trials, or reviews of this Action,
17   including the time limits for filing any motions or applications for extension of time
18   pursuant to applicable law.
19
20   5.    DESIGNATING PROTECTED MATERIAL
21         5.1     Exercise of Restraint and Care in Designating Material for Protection.
22   Each Party or Non-Party that designates information or items for protection under this
23   Order must take care to limit any such designation to specific material that qualifies
24   under the appropriate standards. The Designating Party must designate for protection
25   only those parts of material, documents, items, or oral or written communications that
26   qualify so that other portions of the material, documents, items, or communications
27   for which protection is not warranted are not swept unjustifiably within the ambit of
28   this Order.
                                                 5
                                [PROPOSED] PROTECTIVE ORDER
Case 5:20-cv-00214-JGB-KK Document 40 Filed 12/11/20 Page 6 of 15 Page ID #:252




 1         Mass, indiscriminate, or routinized designations are prohibited. Designations
 2   that are shown to be clearly unjustified or that have been made for an improper
 3   purpose (e.g., to unnecessarily encumber the case development process or to impose
 4   unnecessary expenses and burdens on other parties) may expose the Designating Party
 5   to sanctions.
 6         If it comes to a Designating Party’s attention that information or items that it
 7   designated for protection do not qualify for protection, that Designating Party must
 8   promptly notify all other Parties that it is withdrawing the inapplicable designation.
 9         5.2       Manner and Timing of Designations. Except as otherwise provided in
10   this Order (see, e.g., second paragraph of section 5.2(a) below), or as otherwise
11   stipulated or ordered, Disclosure or Discovery Material that qualifies for protection
12   under this Order must be clearly so designated before the material is disclosed or
13   produced.
14         Designation in conformity with this Order requires:
15         (a) for information in documentary form (e.g., paper or electronic documents,
16   but excluding transcripts of depositions or other pretrial or trial proceedings), that the
17   Producing Party affix at a minimum, the legend “CONFIDENTIAL” (hereinafter
18   “CONFIDENTIAL legend”), to each page that contains protected material. If only a
19   portion or portions of the material on a page qualifies for protection, the Producing
20   Party also must clearly identify the protected portion(s) (e.g., by making appropriate
21   markings in the margins).
22         A Party or Non-Party that makes original documents available for inspection
23   need not designate them for protection until after the inspecting Party has indicated
24   which documents it would like copied and produced. During the inspection and before
25   the designation, all of the material made available for inspection shall be deemed
26   “CONFIDENTIAL.” After the inspecting Party has identified the documents it wants
27   copied and produced, the Producing Party must determine which documents, or
28   portions thereof, qualify for protection under this Order. Then, before producing the
                                                  6
                                 [PROPOSED] PROTECTIVE ORDER
Case 5:20-cv-00214-JGB-KK Document 40 Filed 12/11/20 Page 7 of 15 Page ID #:253




 1   specified documents, the Producing Party must affix the “CONFIDENTIAL legend”
 2   to each page that contains Protected Material. If only a portion or portions of the
 3   material on a page qualifies for protection, the Producing Party also must clearly
 4   identify the protected portion(s) (e.g., by making appropriate markings in the
 5   margins).
 6         (b) for testimony given in depositions that the Designating Party identify the
 7   Disclosure or Discovery Material on the record, before the close of the deposition all
 8   protected testimony. Alternatively, within 30 days after the transcript is delivered to
 9   any Party, the Party may serve a Notice of Designation as to specific portions of the
10   testimony that are designated CONFIDENTIAL, and thereafter only those portions
11   identified in the Notice of Designation shall be protected by the terms of this Order.
12   All deposition testimony shall be treated as Protected Material pending receipt of a
13   transcript of the deposition.
14         (c) for information produced in some form other than documentary and for any
15   other tangible items, that the Producing Party affix in a prominent place on the
16   exterior of the container or containers in which the information is stored the legend
17   “CONFIDENTIAL.” If only a portion or portions of the information warrants
18   protection, the Producing Party, to the extent practicable, shall identify the protected
19   portion(s).
20         5.3     Inadvertent Failures to Designate. If timely corrected, an inadvertent
21   failure to designate qualified information or items does not, standing alone, waive the
22   Designating Party’s right to secure protection under this Order for such material.
23   Upon timely correction of a designation, the Receiving Party must make reasonable
24   efforts to assure that the material is treated in accordance with the provisions of this
25   Order.
26
27
28
                                                  7
                                [PROPOSED] PROTECTIVE ORDER
Case 5:20-cv-00214-JGB-KK Document 40 Filed 12/11/20 Page 8 of 15 Page ID #:254




 1   6.    CHALLENGING CONFIDENTIALITY DESIGNATIONS
 2         6.1 Timing of Challenges. Any Party or Non-Party may challenge a designation
 3   of confidentiality at any time that is consistent with the Court’s Scheduling Order.
 4         6.2 Meet and Confer. The Challenging Party shall initiate the dispute resolution
 5   process under Local Rule 37-1 et seq.
 6         6.3 Joint Stipulation. Any challenge submitted to the Court shall be via a joint
 7   stipulation pursuant to L.R. 37-2. The burden of persuasion in any such challenge
 8   proceeding shall be on the Designating Party. Frivolous challenges, and those made
 9   for an improper purpose (e.g., to harass or impose unnecessary expenses and burdens
10   on other parties) may expose the Challenging Party to sanctions. Unless the
11   Designating Party has waived or withdrawn the confidentiality designation, all parties
12   shall continue to afford the material in question the level of protection to which it is
13   entitled under the Producing Party’s designation until the Court rules on the challenge.
14
15   7.    ACCESS TO AND USE OF PROTECTED MATERIAL
16         7.1    Basic Principles. A Receiving Party may use Protected Material that is
17   disclosed or produced by another Party or by a Non-Party in connection with this
18   Action only for prosecuting, defending, or attempting to settle this Action. Such
19   Protected Material may be disclosed only to the categories of persons and under the
20   conditions described in this Order. When the Action has been terminated, a Receiving
21   Party must comply with the provisions of section 13 below (FINAL DISPOSITION).
22         Protected Material must be stored and maintained by a Receiving Party at a
23   location and in a secure manner that ensures that access is limited to the persons
24   authorized under this Order.
25         7.2    Disclosure of “CONFIDENTIAL” Information or Items. Unless
26   otherwise ordered by the court or permitted in writing by the Designating Party, a
27   Receiving Party may disclose any information or item designated “CONFIDENTIAL”
28 only to:
                                                  8
                                [PROPOSED] PROTECTIVE ORDER
Case 5:20-cv-00214-JGB-KK Document 40 Filed 12/11/20 Page 9 of 15 Page ID #:255




 1         (a) the Receiving Party’s Outside Counsel of Record in this Action, as well as
 2   employees of said Outside Counsel of Record to whom it is reasonably necessary to
 3   disclose the information for this Action;
 4         (b) the officers, directors, and employees (including House Counsel) of the
 5   Receiving Party to whom disclosure is reasonably necessary for this Action;
 6         (c)    Experts (as defined in this Order) of the Receiving Party to whom
 7   disclosure is reasonably necessary for this Action and who have signed the
 8   “Acknowledgment and Agreement to Be Bound” (Exhibit A);
 9         (d) the court and its personnel;
10         (e) court reporters and their staff;
11         (f) professional jury or trial consultants, mock jurors, and Professional Vendors
12   to whom disclosure is reasonably necessary for this Action and who have signed the
13   “Acknowledgment and Agreement to Be Bound” (Exhibit A);
14         (g) the author or recipient of a document containing the information or a
15   custodian or other person who otherwise possessed or knew the information;
16         (h) during their depositions, witnesses, and attorneys for witnesses, in the
17   Action to whom disclosure is reasonably necessary provided: they sign the
18   “Acknowledgment and Agreement to Be Bound” (Exhibit A), unless otherwise agreed
19   by the Designating Party or ordered by the court. Pages of transcribed deposition
20   testimony or exhibits to depositions that reveal Protected Material may be separately
21   bound by the court reporter and may not be disclosed to anyone except as permitted
22   under this Stipulated Protective Order; and
23         (i) any mediator or settlement officer, and their supporting personnel, mutually
24   agreed upon by any of the parties engaged in settlement discussions.
25
26
27
28
                                                  9
                                [PROPOSED] PROTECTIVE ORDER
Case 5:20-cv-00214-JGB-KK Document 40 Filed 12/11/20 Page 10 of 15 Page ID #:256




 1   8.    PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED IN
 2   OTHER LITIGATION
 3         If a Party is served with a subpoena or a court order issued in other litigation
 4   that compels disclosure of any information or items designated in this Action as
 5   “CONFIDENTIAL,” that Party must:
 6         (a) promptly notify in writing the Designating Party. Such notification shall
 7   include a copy of the subpoena or court order;
 8         (b) promptly notify in writing the party who caused the subpoena or order to
 9   issue in the other litigation that some or all of the material covered by the subpoena or
10   order is subject to this Protective Order. Such notification shall include a copy of this
11   Stipulated Protective Order; and
12         (c) cooperate with respect to all reasonable procedures sought to be pursued by
13   the Designating Party whose Protected Material may be affected.
14         If the Designating Party timely seeks a protective order, the Party served with
15   the subpoena or court order shall not produce any information designated in this
16   action as “CONFIDENTIAL” before a determination by the court from which the
17   subpoena or order issued, unless the Party has obtained the Designating Party’s
18   permission. The Designating Party shall bear the burden and expense of seeking
19   protection in that court of its confidential material and nothing in these provisions
20   should be construed as authorizing or encouraging a Receiving Party in this Action to
21   disobey a lawful directive from another court.
22
23   9.    A NON-PARTY’S PROTECTED MATERIAL SOUGHT TO BE PRODUCED
24   IN THIS LITIGATION
25         (a) The terms of this Order are applicable to information produced by a Non-
26   Party in this Action and designated as “CONFIDENTIAL.” Such information
27   produced by Non-Parties in connection with this litigation is protected by the
28
                                                 10
                                [PROPOSED] PROTECTIVE ORDER
Case 5:20-cv-00214-JGB-KK Document 40 Filed 12/11/20 Page 11 of 15 Page ID #:257




 1   remedies and relief provided by this Order. Nothing in these provisions should be
 2   construed as prohibiting a Non-Party from seeking additional protections.
 3         (b) In the event that a Party is required, by a valid discovery request, to produce
 4   a Non-Party’s confidential information in its possession, and the Party is subject to an
 5   agreement with the Non-Party not to produce the Non-Party’s confidential
 6   information, then the Party shall:
 7                 (1) promptly notify in writing the Requesting Party and the Non-Party
 8   that some or all of the information requested is subject to a confidentiality agreement
 9   with a Non-Party;
10                 (2) promptly provide the Non-Party with a copy of the Stipulated
11   Protective Order in this Action, the relevant discovery request(s), and a reasonably
12   specific description of the information requested; and
13                 (3) make the information requested available for inspection by the Non-
14   Party, if requested.
15         (c) If the Non-Party fails to seek a protective order from this court within 14
16   days of receiving the notice and accompanying information, the Receiving Party may
17   produce the Non-Party’s confidential information responsive to the discovery request.
18   If the Non-Party timely seeks a protective order, the Receiving Party shall not produce
19   any information in its possession or control that is subject to the confidentiality
20   agreement with the Non-Party before a determination by the court. Absent a court
21   order to the contrary, the Non-Party shall bear the burden and expense of seeking
22   protection in this court of its Protected Material.
23
24   10.   UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
25         If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed
26   Protected Material to any person or in any circumstance not authorized under this
27   Stipulated Protective Order, the Receiving Party must immediately (a) notify in
28   writing the Designating Party of the unauthorized disclosures, (b) use its best efforts
                                                 11
                                [PROPOSED] PROTECTIVE ORDER
Case 5:20-cv-00214-JGB-KK Document 40 Filed 12/11/20 Page 12 of 15 Page ID #:258




 1   to retrieve all unauthorized copies of the Protected Material, (c) inform the person or
 2   persons to whom unauthorized disclosures were made of all the terms of this Order,
 3   and (d) request such person or persons to execute the “Acknowledgment and
 4   Agreement to Be Bound” that is attached hereto as Exhibit A.
 5
 6   11.   INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE
 7   PROTECTED MATERIAL
 8         When a Producing Party gives notice to Receiving Parties that certain
 9   inadvertently produced material is subject to a claim of privilege or other protection,
10   the obligations of the Receiving Parties are those set forth in Federal Rule of Civil
11   Procedure 26(b)(5)(B). This provision is not intended to modify whatever procedure
12   may be established in an e-discovery order that provides for production without prior
13   privilege review. Pursuant to Fed. R. Evid. 502(d), the production of a privileged or
14   work-product-protected document, whether inadvertent or otherwise, is not a waiver
15   of privilege or protection from discovery in this case or in any other federal or state
16   proceeding. Nothing contained herein, however, is intended to limit a party’s right to
17   conduct a review of ESI for relevance, responsiveness and/or privilege or other
18   protection from discovery. Communications involving trial counsel that post-date the
19   filing of the complaint need not be placed on a privilege log. Communications may be
20   identified on a privilege log by category, rather than individually, if appropriate.
21
22   12.   MISCELLANEOUS
23         12.1 Right to Further Relief. Nothing in this Order abridges the right of any
24   person to seek its modification by the Court in the future.
25         12.2 Right to Assert Other Objections. By stipulating to the entry of this
26   Protective Order no Party waives any right it otherwise would have to object to
27   disclosing or producing any information or item on any ground not addressed in this
28
                                                 12
                                [PROPOSED] PROTECTIVE ORDER
Case 5:20-cv-00214-JGB-KK Document 40 Filed 12/11/20 Page 13 of 15 Page ID #:259




 1   Stipulated Protective Order. Similarly, no Party waives any right to object on any
 2   ground to use in evidence of any of the material covered by this Protective Order.
 3         12.3 Filing Protected Material. A Party that seeks to file under seal any
 4   Protected Material must comply with Civil Local Rule 79-5. Protected Material may
 5   only be filed under seal pursuant to a court order authorizing the sealing of the
 6   specific Protected Material at issue. If a Party's request to file Protected Material
 7   under seal is denied by the court, then the Receiving Party may file the information in
 8   the public record unless otherwise instructed by the court.
 9
10   13.   FINAL DISPOSITION
11         After the final disposition of this Action, as defined in paragraph 4, within 60
12   days of a written request by the Designating Party, each Receiving Party must return
13   all Protected Material to the Producing Party or destroy such material. As used in this
14   subdivision, “all Protected Material” includes all copies, abstracts, compilations,
15   summaries, and any other format reproducing or capturing any of the Protected
16   Material. Whether the Protected Material is returned or destroyed, the Receiving Party
17   must submit a written certification to the Producing Party (and, if not the same person
18   or entity, to the Designating Party) by the 60 day deadline that (1) identifies (by
19   category, where appropriate) all the Protected Material that was returned or destroyed
20   and (2) affirms that the Receiving Party has not retained any copies, abstracts,
21   compilations, summaries or any other format reproducing or capturing any of the
22   Protected Material. Notwithstanding this provision, Counsel are entitled to retain an
23   archival copy of all pleadings, motion papers, trial, deposition, and hearing transcripts,
24   legal memoranda, correspondence, deposition and trial exhibits, expert reports,
25   attorney work product, and consultant and expert work product, even if such materials
26   contain Protected Material. Any such archival copies that contain or constitute
27   Protected Material remain subject to this Protective Order as set forth in Section 4
28   (DURATION).
                                                 13
                                [PROPOSED] PROTECTIVE ORDER
Case 5:20-cv-00214-JGB-KK Document 40 Filed 12/11/20 Page 14 of 15 Page ID #:260




 1
 2   14.   VIOLATION
 3         Any violation of this Order may be punished by any and all appropriate
 4   measures including, without limitation, contempt proceedings and/or monetary
 5   sanctions.
 6
     FOR GOOD CAUSE SHOWN, IT IS SO ORDERED.
 7
 8
                                                  
                                          DATED: _____________________________
 9
10
                                                    ______________________________
11                                                    Honorable .HQO\.L\D.DWR
12                                                    United States 0DJLVWUDWH Judge

13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                              14
                              [PROPOSED] PROTECTIVE ORDER
Case 5:20-cv-00214-JGB-KK Document 40 Filed 12/11/20 Page 15 of 15 Page ID #:261



 1
                                            EXHIBIT A
 2
                ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
 3
           I, ________________________________________ [print or type full name], of
 4
     ________________________________________________________________ [print
 5
     or type full address], declare under penalty of perjury that I have read in its entirety
 6
     and understand the Stipulated Protective Order that was issued by the United States
 7
     District Court for the Central District of California on ____________________ [date]
 8
     in the case of Martin Martinez Soto, et al. v. O’Reilly Auto Enterprises, LLC, et al.,
 9
     Case No. 5:20-cv-00214-JGB-KK. I agree to comply with and to be bound by all the
10
     terms of this Stipulated Protective Order and I understand and acknowledge that
11
     failure to so comply could expose me to sanctions and punishment in the nature of
12
     contempt. I solemnly promise that I will not disclose in any manner any information
13
     or item that is subject to this Stipulated Protective Order to any person or entity except
14
     in strict compliance with the provisions of this Order.
15
           I further agree to submit to the jurisdiction of the United States District Court
16
     for the Central District of California for the purpose of enforcing the terms of this
17
     Stipulated Protective Order, even if such enforcement proceedings occur after
18
     termination of this action. I hereby appoint _____________________________ [print
19
     or type full name] of ____________________________________________________
20
     [print or type full address and telephone number] as my California agent for service of
21
     process in connection with this action or any proceedings related to enforcement of
22
     this Stipulated Protective Order.
23
24
     Date: __________________________
25
     City and State where sworn and signed: __________________________________
26
     Printed name: __________________________
27
28
     Signature: _____________________________
                                             15
                                [PROPOSED] PROTECTIVE ORDER
